DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wickman, Reg. No. 58356, on 23 August 2022.

The application has been amended as follows:
Claim 21 has been rewritten as it appears on the following page.

	21.	A method of displaying information to aid in providing diabetes therapy with a portable insulin pump, comprising:
	receiving information pertaining to a glucose level of a user from a continuous glucose monitor;
	activating a graphical user interface of a portable insulin pump system from an inactive condition;
	displaying a startup screen on the graphical user interface automatically upon said activating the graphical user interface, including:
		displaying on the startup screen a current glucose level of the user based upon the information received from the continuous glucose monitor;
		displaying on the startup screen historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor; and
		displaying on the startup screen an estimate of the amount of un-metabolized insulin in the user's body; and
		displaying on the startup screen a bolus delivery object selectable to initiate a programming of a bolus delivery of insulin, 
	wherein displaying the startup screen on the graphical user interface automatically upon activating the graphical user interface includes displaying the startup screen in a locked configuration with at least one of the current glucose level, the historical data and the estimate of the amount of un-metabolized insulin in the user's body visible but not touch-selectable on the startup screen in the locked configuration to enable the user to assess whether any action needs to be taken with the portable insulin pump while the startup screen is in the locked configuration, and 
	wherein the bolus delivery object on the startup screen is selectable to initiate programming of a bolus delivery of insulin when the startup screen is unlocked from the locked configuration.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken alone and in permissible combination, fails to identically disclose or fairly suggest the combination of steps (Claim 21) and features (Claim 31) recited in the pending claims.  More specifically, Applicant’s arguments in the Reply filed 17 August 2022, from pg. 10, third full paragraph to pg. 11, line 5, are persuasive, in that the claimed start screen is expressly required to be displayed upon activating the device from an inactive condition and the prior art of record does not disclose or render obvious this feature in combination with the other claimed features.  While DiPerna describes an ‘alert page,’ there is no evidence in the record that the alert page is displayed upon activating the device from an inactive condition. The amendment of Claim 21 is to revise the claim to require this feature as argued by Applicant and as (differently) recited in Claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/25/2022